Exhibit 10.27

 

RR DONNELLEY       Global Headquarters       111 South Wacker Drive      
Chicago, Illinois 60606-4301       Telephone (312) 326 8000

October 29, 2007

Miles W. McHugh

[address]

Dear Miles:

In recognition of your importance to R.R. Donnelley & Sons Company, its
officers, directors, subsidiaries, affiliates, and successors, including but not
limited to Moore Wallace North America, Inc. (“Donnelley” or “Company”) and to
further the Company’s interests, we are pleased to offer you a new employment
letter (“Agreement”). The purpose of this Agreement is to amend and restate in
its entirety the Employment Agreement between you and Donnelley dated
February 5, 2007. All capitalized terms used but not defined in the text of this
Agreement shall have the meanings assigned to such terms in Annex A.

The terms of this Agreement are as follows:

 

  1. Title and Responsibilities. You are currently Senior Vice President,
Controller and, effective as of the date hereof, you shall serve as Executive
Vice President, Chief Financial Officer, in accordance with the terms and
provisions of this Agreement as well as any employment and other policies
applicable to employees of the Company and its subsidiaries from time to time
during the term of your employment. You will have the customary duties,
responsibilities and authorities of such position. You will also receive such
office, staffing and other assistance as is commensurate with that received by
other executives at your level in the Company.

 

  2. Employment at Will. You and we hereby acknowledge that your employment with
the Company constitutes “at-will” employment and that either party may terminate
your employment at any time upon written notice of termination within a
reasonable period of time before the effective date of the termination.

 

  3. Compensation. You will receive the following compensation and benefits,
from which the Company may withhold any amounts required by applicable law:

 

  a. Base Salary. The Company will pay you a base salary (“Base Salary”) at the
rate of $450,000 per year. This Base Salary will be paid in accordance with the
normal payroll practices of the Company.

 

  b. Annual Bonus. In respect of each calendar year of the Company, you will be
eligible to receive an annual bonus (the “Annual Bonus”) in accordance with the
Company’s annual incentive compensation plan (“Plan”) with a target bonus
opportunity of 150% of Base Salary. The performance objectives for your Annual
Bonus with respect to each calendar year will be determined as provided for in
the Plan.



--------------------------------------------------------------------------------

  c. Vacation. You will be eligible for four weeks vacation annually.

 

  d. Benefits. You will continue to be eligible to participate in the employee
benefit plan and programs generally applicable to RR Donnelley employees.

 

  e. Car Allowance. You will receive a car allowance in the amount of $1,400 per
month.

 

  f. Financial Planning, Supplemental Life and Disability. You will be entitled
to a Financial Planning allowance, and Supplemental Executive Life and
Supplemental Executive Disability Insurance consistent with other executives at
your level in the Company.

 

  4. Severance. If the Company terminates your employment without Cause or you
terminate your employment for Good Reason, the following will apply:

 

 

a.

Severance Pay. The Company will pay you an amount equal to one and one-half
times your Annualized Total Compensation (“Severance Pay”), subject to the
execution by you of the Company’s customary release, which amount shall be
payable in equal installments on the 15th and last days of each of the 18 months
following your Separation Date (if the 15th or last day of a month is not a
business day, on the closest business day to such).

 

  b. Benefits. Your medical, dental and vision insurance coverage in effect
immediately before your Separation Date will continue to be available to you
under the group health plan continuation coverage laws (“COBRA”) for a period of
18 months following your Termination Date (the “COBRA Period”). If you elect
COBRA coverage, it will be available to you for the 18-month COBRA Period at the
same cost your insurance coverage is available to active employees. Your
short-term and long-term disability, group life insurance and accidental death
and dismemberment insurance, Supplemental Executive Life Insurance and
Supplemental Executive Disability Insurance end on your Termination Date.

 

  c. Resignations. You shall resign from such offices and directorships, if any,
of the Company that you may hold from time to time.

 

  d. Indemnification. Your rights of indemnification under the Company’s
organizational documents, any plan or agreement at law or otherwise and your
rights thereunder to director’s and officer’s liability insurance coverage for,
in both cases, actions as an officer of the Company shall survive any
termination of your employment.

 

2



--------------------------------------------------------------------------------

  e. Gross-up Payment. You will be entitled to receive a gross-up payment as
provided in Annex B.

 

  f. Vesting of Equity Grants. Any outstanding stock options, grants, restricted
stock awards or other equity grants issued to you from time to time, will vest
100% immediately as of the Separation Date.

 

  g. Section 409A. If you are considered a “specified employee” by the Committee
on your Separation Date, then any amounts payable pursuant to this Agreement or
otherwise that (i) become payable as a result of your Separation from Service
and (ii) are subject to section 409A of the Code as a result of your Separation
from Service (“Section 409A Severance”), shall not be paid until the earlier of
(x) six months and two days after your Separation Date or (y) your death, unless
such an amount may be paid earlier pursuant to final regulations or other ruling
or pronouncement of the U.S. Department of Treasury or Internal Revenue Service.
Notwithstanding the immediately preceding sentence, your Section 409A Severance
not in excess of $400,000 shall not be subject to the six-month delay in
payment.

 

  5. Restrictive Covenants. You and Donnelley recognize that due to the nature
of your employment and relationship with Donnelley, you will have access to and
develop confidential business information, proprietary information, and trade
secrets relating to the business and operations of Donnelley and its affiliates.
You acknowledge that such information is valuable to the business of Donnelley
and its affiliates, and that disclosure to, or use for the benefit of, any
person or entity other than Donnelley or its affiliates, would cause substantial
damage to Donnelley. You further acknowledge that your duties for Donnelley
include the opportunity to develop and maintain relationships with Donnelley
customers, employees, representatives and agents on behalf of Donnelley; and
that access to and development of those close relationships with Donnelley
customers render your services special, unique and extraordinary. In recognition
that the good will and relationships described herein are assets and extremely
valuable to Donnelley, and that loss of or damage to those relationships would
destroy or diminish the value of Donnelley, you agree as follows:

 

  a.

Noncompetition. In consideration of the covenants and agreements of the Company
herein contained, the payments to be made by the Company pursuant to this
Agreement, the positions of trust and confidence you occupy and have occupied
with the Company and the information of a highly sensitive and confidential
nature obtained as a result of such positions, you agree that, from the date of
your separation for any reason, including termination by Donnelley with or
without Cause, and for 18 months thereafter, you will not, directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, stockholder, corporate officer, director or in any other individual or
representative capacity, worldwide, engage in any business which is competitive
with the business of

 

3



--------------------------------------------------------------------------------

 

Donnelley. You may, however, own stock or the rights to own stock in a company
covered by this paragraph that is publicly owned and regularly traded on any
national exchange or in the over-the-counter market, so long as your holdings of
stock or rights to own stock do not exceed the lesser of (i) 1% of the capital
stock entitled to vote in the election of directors or (ii) the combined value
of the stock or rights to acquire stock does not exceed your gross annual
earnings from the Company.

 

  b. Importance of Customer Relationships. You recognize that Donnelley’s
relationship with the customer or customers you serve, and with other employees,
is special and unique, based upon the development and maintenance of good will
resulting from the customers’ and other employees’ contacts with Donnelley and
its employees, including you. As a result of your position and customer
contacts, you recognize that you will gain valuable information about
(i) Donnelley’s relationship with its customers, their buying habits, special
needs, purchasing policies, (ii) the skills, capabilities and other
employment-related information about Donnelley employees, and (iii) other
matters which you would not otherwise know and which is not otherwise readily
available. Such knowledge is essential to the business of Donnelley and you
recognize that if your employment terminates, Donnelley will be required to
rebuild that customer relationship to retain the customer’s business. You
recognize that during a period following termination of your employment,
Donnelley is entitled to protection from your using the information and customer
and employee relationships with which you have been entrusted by Donnelley
during your employment.

 

  c. Nonsolicitation of Customers. You shall not, while employed by Donnelley
and for a period of 18 months from the date of termination of your employment
with Donnelley for any reason, including termination by Donnelley with or
without Cause, directly or indirectly, either on your own behalf or on behalf of
any other person, firm or entity, solicit or provide services which are the same
as or similar to the services Donnelley provided or offered while you were
employed by Donnelley to any customer or prospective customer of Donnelley
(i) with whom you had direct contact in the course of your employment with
Donnelley or about whom you learned confidential information as a result of your
employment with Donnelley or (ii) with whom any person over whom you had
supervisory authority at any time had direct contact during the course of his or
her employment with Donnelley or about whom such person learned confidential
information as a result of his or her employment with Donnelley.

 

  d.

Nonsolicitation of Employees. You shall not while employed by Donnelley and for
a period of two years from the date of termination of your employment with
Donnelley for any reason, including termination by Donnelley with or without
Cause, either directly or indirectly solicit, induce

 

4



--------------------------------------------------------------------------------

 

or encourage any Donnelley employee(s) to terminate their employment with
Donnelley or to accept employment with any entity, including but not limited to
a competitor, supplier or customer of Donnelley, nor shall you cooperate with
any others in doing or attempting to do so. As used herein, the term “solicit,
induce or encourage” includes, but is not limited to, (a) initiating
communications with a Donnelley employee relating to possible employment,
(b) offering bonuses or additional compensation to encourage Donnelley employees
to terminate their employment with Donnelley and accept employment with a
competitor, supplier or customer of Donnelley, or (c) referring Donnelley
employees to personnel or agents employed by competitors, suppliers or customers
of Donnelley.

 

  e. Confidential Information. You are prohibited from, at any time during your
employment with the Company or thereafter, disclosing or using any Confidential
Information for your benefit or any other person or entity, unless directed or
authorized in writing by the Company to do so, until such time as the
information becomes generally known to the public without your fault.
“Confidential Information” means information (i) disclosed to or known by you as
a consequence of your employment with the Company, (ii) not generally known to
others outside the Company, and (iii) that relates to the Company’s marketing,
sales, finances, operations, processes, methods, techniques, devices, software
programs, projections, strategies and plans, personnel information, industry
contacts made during your employment, and customer information, including
customer needs, contacts, particular projects, and pricing. These restrictions
are in addition to any confidentiality restrictions in any other agreement you
may have signed with the Company.

 

  f. Obligation upon Subsequent Employment. If you accept employment with any
future employer during the time period that equals the greater of one year
following the date of termination and the Severance Period (regardless of
whether you actually receive severance benefits during that period), you will
deliver a copy of this Agreement to such employer and advise such employer
concerning the existence of your obligations under this Agreement.

 

  g. Company’s Right to Injunctive Relief. By execution of this Agreement, you
acknowledge and agree that the Company would be damaged irreparably if any
provision under this Section 5 were breached by you and money damages would be
an inadequate remedy for any such nonperformance or breach. Accordingly, the
Company and its successors or permitted assigns in order to protect its
interests, shall pursue, in addition to other rights and remedies existing in
its favor, an injunction or injunctions to prevent any breach or threatened
breach of any of such provisions and to enforce such provisions specifically
(without posting a bond or other security). With respect to such enforcement,
the prevailing party in such litigation shall be entitled to recover from the
other party any and all attorneys’ fees, costs and expenses incurred by or on
behalf of that party in enforcing or attempting to enforce any provision under
this Section 5 or any other rights under this Agreement.

 

5



--------------------------------------------------------------------------------

  6. General

 

  a. Acknowledgement of Reasonableness and Severability. You acknowledge and
agree that the provisions of this Agreement, including Section 5, are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company. If any court subsequently determines that any part of this Agreement,
including Section 5, is invalid or unenforceable, the remainder of the Agreement
shall not be affected and shall be given full effect without regard to the
invalid portions. Further, any court invalidating any provision of this
Agreement shall have the power to revise the invalidated provisions such that
the provision is enforceable to the maximum extent permitted by applicable law.

 

  b. Non-duplication of Severance Pay. If, upon ultimate termination of
employment, the separation pay for which you would be eligible under the R.R.
Donnelley & Sons Company Separation Pay Plan applicable to employees generally,
if any, would be greater than the separation pay payable under to this
Agreement, then your Severance Pay shall be increased to correspond to the pay
you would have been eligible for under such Plan. To avoid duplicate payments,
if you are eligible to receive severance under this Agreement, you hereby waive
any payments under the R.R. Donnelley & Sons Company Separation Pay Plan.

 

  c. Employee Breach. If you breach this Agreement or any other agreement you
have signed with the Company, the Company may, in its complete discretion, stop
making any of the payments provided for in this Agreement.

 

  d. Arbitration. Any controversy arising out of or relating to this Agreement
or the breach of this Agreement that cannot be resolved by you and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Agreement, shall be determined by a single arbitrator in New York,
New York, in accordance with the rules of JAMS; provided, however, that either
party may seek preliminary injunctive relief to maintain or restore the status
quo pending a decision of the arbitrator, and the parties consent to the
exclusive jurisdiction of the courts of the State of Delaware or the Federal
courts of the United States of America located in the District of Delaware in
connection therewith. The decision of the arbitrator shall be final and binding
and may be entered in any court of competent jurisdiction. The arbitrator may
award the party he determines has prevailed in the arbitration any legal fees
and other fees and expenses that may be incurred in respect of enforcing its
respective rights.

 

6



--------------------------------------------------------------------------------

  e. Governing Law. All disputes arising under or related to this Agreement
shall at all times be governed by and construed in accordance with the internal
laws (as opposed to the conflict of law provisions) and decisions of the State
of Delaware as applied to agreements executed in and to be fully performed
within that State.

 

  f. Notice and Execution. This Agreement may be executed in counterparts. Any
notice or request required or permitted to be given hereunder shall be
sufficient if in writing and deemed to have been given if delivered personally
or sent by certified mail, return receipt requested, to you at the address
above, and to the Company at its Corporate Headquarters (Attn: Corporate
Secretary).

 

  g. Entire Agreement. This Agreement shall constitute the entire agreement
between the parties with respect to the subject matter contained herein, and
fully supersedes any prior agreements or understandings between us. This
Agreement may not be changed or amended orally, but only in writing signed by
both parties.

 

  h. Waiver. The failure of either party hereto to enforce at any time any
provision of this Agreement shall not be construed as a waiver of such provision
nor in any way to affect the validity of this Agreement or any part hereof or
the right of such party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.

 

  i. Assignments and Successors. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon its successors
and assigns. Your rights and obligations under this Agreement shall inure to the
benefit of and be binding upon your designated beneficiary or legal
representative, provided, however, that you may not assign any of your rights
and obligations hereunder.

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to Andrew Panega, Chief Human Resources Officer.

 

7



--------------------------------------------------------------------------------

Very truly yours, R. R. Donnelley & Sons Company By:  

/s/ Thomas J. Quinlan, III

  Thomas J. Quinlan, III   President & Chief Executive Officer ACCEPTED AND
AGREED to this 29th day of October, 2007

/s/ Miles W. McHugh

Miles W. McHugh

 

8



--------------------------------------------------------------------------------

Annex A

Definitions

 

1. “Annualized Total Compensation” means Base Salary plus Annual Bonus (at the
target level) for one year at the rate in effect immediately before the
Termination Date, but, for these calculations only, your Base Salary and target
bonus percentage shall not be less than the amount set forth in Section 3, above

 

2. “Cause” means (i) your willful and continued failure to perform substantially
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such failure subsequent to
your being delivered a notice of termination without Cause) after a written
demand for substantial performance is delivered to you by the Chief Executive
Officer or the Board that identifies the manner in which you have not performed
your duties, (ii) your willful engaging in conduct which is demonstrably and
materially injurious (monetarily or otherwise) to the business, reputation,
character or community standing of the Company, (iii) conviction of or the
pleading of nolo contendere with regard to a felony or any crime involving
fraud, dishonesty or moral turpitude, or (iv) a refusal or failure to attempt in
good faith to follow the written direction of the Chief Executive Officer or the
Board (provided that such written direction is consistent with your duty and
station) promptly upon receipt of such written direction. A termination for
Cause after a Change in Control shall be based only on events occurring after
such Change in Control; provided, however, the foregoing limitation shall not
apply to an event constituting Cause which was not discovered by the Company
prior to a Change in Control. For the purposes of this definition, no act or
failure to act by you shall be considered “willful” unless done or omitted to be
done by you in bad faith and without reasonable belief that your action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of the Company’s principal outside counsel shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company. Notwithstanding the foregoing, the
Company shall provide you with a reasonable amount of time, after a notice and
demand for substantial performance is delivered to you, to cure any such failure
to perform, and if such failure is so cured within a reasonable time thereafter,
such failure shall not be deemed to have occurred.

 

3. “Change in Control” means the occurrence of any one of the following events:

(i) individuals who, on the date of this Agreement, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
of this

 

9



--------------------------------------------------------------------------------

Agreement, whose election or nomination for election was approved by a vote of
at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any subsidiary, (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii));

(iii) the consummation of an arrangement, amalgamation, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its Subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 35% or more of the total voting power of the outstanding Voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) other than persons set forth in
(A) through (D) of paragraph (ii) and (C) at least a majority of the members of
the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at

 

10



--------------------------------------------------------------------------------

the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination (any Business Combination which
satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”);

(iv) the closing of a sale of all or substantially all of the Company’s assets,
other than to an entity or in a manner where the voting securities immediately
prior to such sale represent directly or indirectly after such sale at least 50%
of the voting securities of the entity acquiring such assets in approximately
the same proportion as prior to such sale; or

(v) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 35% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

4. “Committee” means a committee designated by the Chief Human Resources Officer
of the Company.

 

5. “Good Reason” means, without your express written consent, the occurrence of
any of the following events after the Closing Date:

 

  a. A change in your duties or responsibilities (including reporting
responsibilities) that taken as a whole represents a material and adverse
diminution of your duties, responsibilities or status with the Company (other
than a temporary change that results from or relates to your incapacitation due
to physical or mental illness);

 

  b. A reduction by the Company in your rate of annual base salary or annual
target bonus opportunity (including any material and adverse change in the
formula for such annual bonus target) as the same may be increased from time to
time;

 

  c. Any requirement of the Company that your office be more than seventy-five
(75) miles from Chicago, Illinois; and

 

  d. Any material breach of the Agreement by the Company.

Notwithstanding the foregoing, a Good Reason event shall not be deemed to have
occurred if the Company cures such action, failure or breach within ten
(10) days after receipt of notice thereof given by employee. Your right to
terminate employment for Good Reason shall not be affected by your incapacities
due to mental or physical illness and your continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason; provided, however, that you must provide
notice of termination of employment within ninety (90) days following your
knowledge of an event constituting Good Reason or such event shall not
constitute Good Reason under this Agreement.

 

11



--------------------------------------------------------------------------------

6. “Separation Date” means the date of your Separation from Service.

 

7. “Separation from Service” means any separation from employment with the
Company within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended, as determined by the Committee.

 

12



--------------------------------------------------------------------------------

Annex B

Gross-Up Payments

 

1. Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of employee
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Annex B) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by employee with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to employee an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by employee of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, employee retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. For purposes of determining the amount of the
Gross-up Payment, the employee shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-up Payment is to be made, and (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Notwithstanding the foregoing provisions of this Annex B, if it
shall be determined that employee is entitled to a Gross-Up Payment, but that
the Payments would not be subject to the Excise Tax if the Payments were reduced
by an amount that is less than 10% of the portion of the Payments that would be
treated as “parachute payments” under Section 280G of the Code, then the amounts
payable to employee under this Agreement shall be reduced (but not below zero)
to the maximum amount that could be paid to employee without giving rise to the
Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to
employee. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payments under Section I(a)(ii), unless an
alternative method of reduction is elected by employee. For purposes of reducing
the Payments to the Safe Harbor Cap, only amounts payable under this Agreement
(and no other Payments) shall be reduced. If the reduction of the amounts
payable hereunder would not result in a reduction of the Payments to the Safe
Harbor Cap, no amounts payable under this Agreement shall be reduced pursuant to
this provision.

 

2.

Subject to the provisions of paragraph (1) of this Annex B, all determinations
required to be made under this Annex B, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, the reduction of the
Payments to the Safe Harbor Cap and the assumptions to be utilized in arriving
at such determinations, shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and employee within fifteen (15) business days
of the receipt of notice from the Company or the employee that there has been a
Payment, or such

 

13



--------------------------------------------------------------------------------

 

earlier time as is requested by the Company (collectively, the “Determination”).
In the event that the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, employee may
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company and the Company shall enter into any
agreement reasonably requested by the Accounting Firm in connection with the
performance of the services hereunder. The Gross-up Payment under this Annex B
with respect to any Payments shall be made no later than thirty (30) days
following such Payment. If the Accounting Firm determines that no Excise Tax is
payable by employee, it shall furnish employee with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on
employee’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish employee with a written opinion to such effect. The Determination by the
Accounting Firm shall be binding upon the Company and employee, except as
provided below. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the Determination, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”) or Gross-up Payments are made by the Company which should
not have been made (“Overpayment”), consistent with the calculations required to
be made hereunder. In the event that the employee thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of employee. In the event the amount of the Gross-up Payment
exceeds the amount necessary to reimburse the employee for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by employee (to the
extent he has received a refund if the applicable Excise Tax has been paid to
the Internal Revenue Service) to or for the benefit of the Company. Employee
shall cooperate, to the extent his expenses are reimbursed by the Company, with
any reasonable requests by the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax and
the employee shall permit the Company to control issues related to the Excise
Tax (at its expense) to permit a representative of the Company to accompany the
employee to any conference with any taxing authority and to promptly deliver to
the Company copies of any written communications and summaries of any verbal
communications with any taxing authority regarding the Excise Tax.

 

14